DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is not commensurate in scope with claim 12 from which it depends.  Claim 16 recites wherein the thickness of the reinforcing fiber-opening woven fabric produced through the each step is increased by 2% or more as compared with the thickness of the reinforcing woven fabric.  Claim 12 is dependent upon claim 9 which recites a reinforcing fiber opening woven fabric.  Claims 9 and 12 do not recite any method steps.  
	Claim 17 recites the limitation "the reinforcing fiber opening woven fabric" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 is dependent upon claim 17 which is indefinite.
19 recites the limitation "the reinforcing fiber opening woven fabric" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Gibson et al., U.S. Patent Number 5,952,249.
	Regarding claims 1-2 and 5-6, Gibson discloses an amorphous carbon-coated carbon fabric [column 1, lines 54-55] comprising a single ply of a woven carbon fabric comprising interwoven strands of yarns wherein the yarn strands are formed of individual fibers which define gaps or spaces between adjacent fibers.  The gaps between the individual fibers contain amorphous carbon [carbon allotrope] [see column 1, lines 57-64].  Column 3, lines 20-24 discloses that the yarn strands are formed of bundles of fibers.  Column 6, lines 1-64 discloses impregnating a single ply of a woven carbon fabric with a resin and then heating the resin-impregnated carbon fabric to a temperature sufficient to char the resin thereby forming an amorphous carbon-coated fabric.  Column 6, lines 29-64 discloses that the carbon fabric can be impregnated by immersing or dipping the fabric in a liquid resin or a resin solution wherein the solution is of sufficiently low viscosity to penetrate or flow with the fiber bundles of the yarn.  Gibson discloses a step of heating the resin-impregnated carbon fabric to a temperature sufficient to cure or harden the resin wherein the curing stabilizes the resin by cross-linking resulting in a material that does not melt during charring wherein heating occurs in a conventional carbonizing furnace. Column 5, line58-61 discloses that the resin coating is partially charred or carbonized wherein the resin is a resin which forms amorphous carbon residue.  

	Regarding claims 3-4, column 6, line 5 discloses a resin-impregnated carbon fabric.  Column 6, lines 25-28 discloses that the resin can include solid amorphous carbon, in powder form [particles] which is mixed with the resin or suspended in the resin solution.  Column 6, lines 16-17 discloses that the resin is a thermosetting resin such as phenolic resins.

	Regarding claims 7-8 and 13-14, column 6, lines 29-64 discloses that the carbon fabric can be impregnated by immersing or dipping the fabric in a liquid resin or a resin solution wherein the solution is of sufficiently low viscosity to penetrate or flow with the fiber bundles of the yarn.  Gibson discloses a step of heating the resin-impregnated carbon fabric to a temperature sufficient to cure or harden the resin wherein the curing stabilizes the resin by cross-linking resulting in a material that does not melt during charring wherein heating occurs in a conventional carbonizing furnace. Column 6, lines 16-17 discloses that the resin is a thermosetting resin such as phenolic resins [monomer]. Gibson discloses an amorphous carbon-coated carbon fabric [column 1, lines 54-55] comprising a single ply of a woven carbon fabric comprising interwoven strands of yarns wherein the yarn strands are formed of individual fibers which define gaps or spaces between adjacent fibers.  The gaps between the individual fibers contain amorphous carbon [carbon allotrope] [see column 1, lines 57-64].  Column 3, lines 20-24 discloses that the yarn strands are formed of bundles of fibers.  

	Regarding claims 9 and 11-12, column 3, lines 61-63 discloses that the carbon fabrics are formed from polyacrylonitrile.  Gibson discloses an amorphous carbon-coated carbon fabric [column 1, lines 54-55] comprising a single ply of a woven carbon fabric comprising interwoven strands of yarns wherein the yarn strands are formed of individual fibers which define gaps or spaces between adjacent fibers.  The gaps between the individual fibers contain amorphous carbon [carbon allotrope/non-crystalline] [see column 1, lines 57-64].  Column 3, lines 39-41 discloses that the carbon fabric can be woven into a variety of different weaves such as plain weaves [contains warp and weft].  Column 3, lines 20-24 discloses that the yarn strands are formed of bundles of fibers.  

	Regarding claim 10, column 6, line 5 discloses a resin-impregnated carbon fabric.  Column 6, lines 25-28 discloses that the resin can include solid amorphous carbon, in powder form [particles] which is mixed with the resin or suspended in the resin solution.  Column 6, lines 16-17 discloses that the resin is a thermosetting resin such as phenolic resins.

	Regarding claim 15, Gibson discloses in column 9, lines 49-50 discloses that the material is dried in air for one hour at 40 °C.

	Regarding claim 17, column 6, lines 2-3 discloses a resin impregnated carbon fabric.

	Regarding claim 19, column 6, lines 1-4 discloses impregnating a single ply of a suitable woven carbon fabric with a resin and then heating the resin impregnated carbon fabric to a temperature sufficient to char the resin, thereby forming an amorphous carbon-coated carbon fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786